                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:16-CT-3150-D



ROBERTS. BALLARD,                   )
                                    )
                        Plaintiff,  )
                                    )
            v.                      )                                ORDER
                                    )
DENNIS DANIELS, et al.,             )
                                    )
                        Defendants. )


       On June 27, 2016, Robert S. Ballard ("Ballard" or ''plaintiff''), proceeding pro se and in forma ·

pauperis,filedacomplaintunder42U.S.C. § 1983 andtheAmericanswithDisabilitiesAct,42U.S.C.

§ 12101, et~ ("ADA") [D.E. 1]. On March 27, 2017, the court reviewed Ballard's complaint

pursuant to 28 U.S.C. § 1915A and dismissed Ballard's ADA claim as frivolous [D.E. 11]. On May

10, 2017, Ballard filed an amended complaint [D.E. 16]. On May 25, 2017, the court dismissed

Ballard's amended ADA claims, but permitted Ballard to proceed with his section 1983 claims [D.E.

17]. On May 31, 2018, defendants moved for summary judgment [D.E. 38], and filed a memorandum

in support [D.E. 39], a statement of material facts [D.E. 40], and an appendix [D.E. 41]. On June 18,

2018, Ballard responded in opposition [D.E. 49]. On January 16, 2019, defendants replied [D.E. 51].

       On February 5, 2019, Magistrate Judge Numbers issued a Memorandum and.Recommendation

("M&R") [D.E. 53] and recommended granting in part and denying in part defendants' motion for

summary judgment. On February 21, 2019 Ballard objected to the M&R [D.E. 54]. Defendants did

not respond.
       The M&R recommended that defendants were entitled to Eleventh Amendment immunity

concerning the official capacity claims. See [D.E. 53] 4-5. The M&R also recommended denying

qualified immunity at this time. See id. at 5--6. Ballard's objections do not address the M&R's

analysis. See [D.E. 54].
                                ,
       ''The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions of the magistrate judge's report or specified proposed findings or recommendations to which

objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted). Defendants did not respond to the M&R. Furthermore, Ballard's objections

do not meaningfully address the M&R. Because there is no clear error on the face of the record, the

court adopts the conclusions in.the M&R. See,~' Wells v. Shriners Hosp., 109 F.3d 198, 200--01

(4th Cir. 1997).

       In sum, after reviewing the M&R, the recprd, and Ballard's response, the court OVERRULES

Ballard's objections [D.E. 54] and ADOPTS the conclusions in the M&R [D.E. 53]. Defendants'

motion for summary judgment [D.E. 38] is GRANTED in part and DENIED in part. Specifically, the

court: (1) DENIES as moot summary judgment on Ballard's ADA claims; (2) GRANTS summary

judgment on Ballard's claims against defendants in their official capacities; and (3) DENIES without

prejudice defendants' motion for summary judgment based on qualified immunity. The court

DISMISSES Ballard's claims against defendants in their official capacities. Defendants shall file a

motion for summary judgment addressing the merits of Ballard's Eight Amendment claims no later

than April 1, 2019.

                                                  2
SO ORDERED. This ..1_ day of March 2019.




                                           United States District Judge




                                   3
